Citation Nr: 0734726	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  03-32 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for an inguinal hernia.

2.  Entitlement to service connection for an ulcer/stomach 
disorder.

3.  Entitlement to service connection for residuals of a 
right thumb fracture.

4.  Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran had active service from May 1975 to November 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied the benefits sought on appeal.

In August 2006, the Board remanded the matter for additional 
procedural and evidentiary development.  Upon remand, the 
Board acknowledges that the RO did not contact Disabled 
American Veterans for a copy of the original VA Form 21-22; 
however, the veteran's national representative, in September 
2007, indicated that he had contacted the Disabled American 
Veterans' Honolulu office and received a fax copy of the 
power of attorney.  The Board, accordingly, finds that the 
remand instruction has been satisfied.


FINDING OF FACT

The veteran does not have an inguinal hernia, ulcer/stomach 
disability, residuals of a right thumb fracture, or vision 
loss that are attributable in anyway to his period of 
service.


CONCLUSION OF LAW

The criteria for service connection for an inguinal hernia, 
ulcer/stomach disability, residuals of a right thumb 
fracture, and vision loss have not been met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by July 2002, March 2004, June 2005, March 2006, 
and January 2007 letters, with respect to the claims of 
entitlement to service connection. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the July 2002, March 2004, June 2005, March 2006, and January 
2007 letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in July 2002, prior to the 
February 2003 adjudication of the claims of entitlement to 
service connection for an inguinal hernia and ulcer/stomach 
disorder.  Additionally, the veteran received notice in March 
2004, prior to June 2004 adjudication of the claims of 
entitlement to service connection for residuals of a right 
thumb fracture and vision loss.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the July 2002, March 2004, June 2005, March 2006, and 
January 2007 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, Social Security Administration (SSA) 
records, private treatment records from LBJ Tropical Medical 
Center, and VA opinions dated in September 2005, February 
2006, and April 2006.  Notably, the veteran indicated in 
February 2007 that he no additional information to submit.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for an ulcer/stomach disorder, residuals of a 
right thumb fracture, and vision loss.  Under the VCAA, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4). 

In this case, the Board finds that a VA examination is 
unnecessary to decide the claims because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had an ulcer/stomach 
disorder, a right thumb fracture, or vision loss in service.  
The record contains no probative evidence that demonstrates 
otherwise.  Therefore, because there is no event, injury, or 
disease in service that any current diagnosis could be 
related to, the Board finds that a VA examination is 
unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran has alleged entitlement to service connection for 
an inguinal hernia, ulcer/stomach condition, residuals of a 
right thumb fracture, and vision loss.  The medical evidence 
of record, to include the veteran's service medical records 
and post-service treatment VA records, is entirely absent any 
indication of complaints, treatment, or diagnosis of any of 
these disorders. 

With respect to his claim of entitlement to service 
connection for an ulcer/stomach condition, the veteran has 
alleged that his in-service treatment for parasites resulted 
in his current ulcer/stomach disorder.  The medical evidence, 
however, is absent any indication of a nexus to service.  
Service medical records document complaints of monthly 
abdominal pain in July 1975.  Subsequent examination revealed 
evidence of hookworm ova, entamoeba coli cysts, and trichuris 
trichiura.  Strongyloides were also suspected.  Consequently, 
the veteran was hospitalized and received treatment for 
parasites for three days.  Service medical records are absent 
any subsequent complaints regarding parasites and silent as 
to any indication of an ulcer/stomach disorder.  Rather, his 
October 1978 discharge examination indicated that the abdomen 
and viscera were within normal limits. 

The matter was forwarded to a VA examiner for an opinion as 
to whether the veteran's in-service treatment of parasites 
resulted in his current ulcer/stomach disorder.  On three 
occasions a VA examiner has submitted that the veteran's 
current ulcer/stomach disorder is not related to his period 
of service or any incident therein.  In September 2005, the 
VA examiner reviewed the medical records and opined that it 
was evident that the in-service parasites were not related to 
the veteran's subsequent development of gastric ulcers.  The 
VA examiner indicated that intestinal parasites do not cause 
gastric ulcers.  Additional reasons and bases were requested 
and in February 2006 the examiner noted that in August 2003 
the record demonstrated that the veteran had been diagnosed 
as having esophageal ulcers secondary to gastric reflux 
disease.  In April 2006, the examiner provided further 
clarification and indicated that gastric ulcers are caused by 
hypersecretion of hydrochloric acid, bacterium Helicobacter 
pylori, and the use of non-steroidal anti-inflammatory drugs.  
He asserted that intestinal parasites do not cause gastric 
ulcers and are not recognized as an etiologic agent for this 
condition.  In light of the evidence, the record is absent 
any medical evidence regarding the veteran's theory of 
entitlement.

Regarding the veteran's claim for residuals of a right thumb 
fracture, as an initial matter it is noted that there is no 
indication that the veteran has current disability.  38 
C.F.R. § 3.304(f).  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (a service connection claim requires evidence of a 
current disability).  There is no indication in the record 
that the veteran currently suffers from a current right thumb 
disorder, to include residuals from a right thumb fracture.  
The veteran has submitted that there are no available service 
medical records regarding a fracture of his right thumb 
because he hid his injury.  Upon separation in October 1978, 
clinical evaluation of the upper extremities was within 
normal limits.  The post-service medical evidence is also 
absent any indication of a current right thumb disorder.  If 
there is no current diagnosis, service connection cannot be 
established.  Brammer, 3 Vet. App. at 225.

As to the veteran's claims of entitlement to service 
connection for an inguinal hernia and vision loss, the 
veteran alleges that he received treatment in service for an 
inguinal hernia and that his current vision loss is 
attributable to in-service gas exposure.  A review of the 
service medical records is absent any indication of 
complaints or a diagnosis regarding a hernia and/or the 
veteran's vision.  Rather, upon separation, in October 1978, 
opthalmoscopic evaluation was within normal limits and the 
veteran specifically denied any eye trouble.  Upon enlistment 
in May 1975 and separation in October 1978, distant vision 
testing was 20/20, bilaterally.  The veteran first underwent 
hernia surgery in 1987 and vision loss was not shown for many 
years after the veteran's separation from service.  Moreover, 
the record is absent any medical evidence regarding a nexus 
to service.

The Board has considered the veteran's lay contention, that 
he currently has an inguinal hernia, ulcer/stomach 
disability, residuals of a right thumb fracture, and vision 
loss that are related to his period of service.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In any event, the record 
contains absolutely no probative evidence supporting his 
theory of entitlement.

As an inguinal hernia, ulcer/stomach condition, residuals of 
a right thumb fracture and vision loss were not shown in 
service or for many years thereafter, there is no medical 
evidence of residuals of a right thumb fracture, and because 
there is no probative evidence of record that indicates that 
such disabilities are causally related to the veteran's 
active service, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for an inguinal hernia, ulcer/stomach disability, 
residuals of a right thumb fracture, and vision loss.  


ORDER

Entitlement to service connection for an inguinal hernia is 
denied.

Entitlement to service connection for an ulcer/stomach 
condition is denied.

Entitlement to service connection for residuals of a right 
thumb fracture is denied.

Entitlement to service connection for vision loss is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


